DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 6, 2018 and July 8, 2020 were filed after the mailing date of the Application on June 21, 2018 and Non Final Office Action on April 9, 2020 respectively.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on June 21, 2018.  These drawings are accepted by the Office.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 .

Response to Amendment
Amendments filed December 17, 2020 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered. No new matter added.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-10, filed December 17, 2020, with respect to the rejections of claims 1-5 and 7-14 under 35 U.S.C. § 102(a)(1) as being anticipated by Eriksson et al (U.S. Patent Application Publication No. 2007/0101810A1), hereinafter "Eriksson", have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heilmann et al. (European Patent Publication EP2549292B1), hereinafter “Heilmann”.

Applicant’s arguments, see Remarks pages 7-10, filed December 17, 2020, with respect to the rejections of claim 6 under 35 U.S.C. § 103 as being unpatentable over Eriksson in view of Akerstrom et al. (U.S. Patent Application Publication 2008/0297403A1), hereinafter "Akerstrom", have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of Heilmann.
Regarding claim 1, Eriksson teaches a radar fill level measurement device for determining a fill level of a medium, the radar fill level measurement device comprising:
a transmitter configured to transmit a transmission signal towards the medium;
a receiver configured to receive a reception signal reflected by the medium; (Eriksson, Abstract: ”radar level gauge, comprising a transmitter for generating and transmitting a signal in the form of a pulse train, means for receiving pulses reflected in said tank”) and 
a controller configured to determine the fill level of the medium based on the reception signal and based on at least one evaluation parameter (Eriksson, Abstract: “an analogue to digital converter for sampling and digitizing said tank signal and forming a digital time domain reflectometry (TDR) signal”; paragraph [0032]: “transceiver, controlled by a processor to transmit electromagnetic signals to a signal medium interface in the tank”),  

wherein the controller is further configured to determine a current transmitting power of the transmission signal (Eriksson, Abstract: “means for varying the output power of said transmitter during the transmission of said pulse train, in order to adjust an amplitude of said analogue tank signal to match the dynamics of said AID-converter”; paragraph [0010]: “achieved with a pulsed radar level gauge and a method for determining at least one process variable in a tank”),
such that the fill level is determined taking into account the transmitting power (Eriksson, paragraph [0017]: “the radar level gauge comprises a feedback path (taking into account) for feedback of the tank signal (fill level) to the power varying means”, paragraph [0031]: “measurements of a process variable in a tank, such as the level”).
Eriksson does not teach the controller is further configured to vary, based on the determined current transmitting power, a value of the at least one evaluation parameter, wherein the at least one evaluation parameter includes a threshold value for an amplitude of at least one measurement signal that correlates with the reception signal, and wherein the controller is further configured to vary the threshold value based on the determined current transmitting power.
Heilmann teaches the controller is further configured to vary, based on the determined current transmitting power, a value of the at least one evaluation parameter, wherein the at least one evaluation parameter includes a threshold value for an amplitude of at least one measurement signal that correlates with the reception signal, and wherein the controller is further configured to vary the threshold value based on the determined radar system (1) has a transmitting- or receiving unit (2) which is formed to transmit radar signals (3) which are modulated by a modulation parameter and to receive radar signals (3a) which are reflected from the objects. An interference detector (6) is provided for detecting interferences in the received radar signals based on a frequency-dependent received power threshold value corresponding to the modulation parameter”; paragraph [0025]: “In a further embodiment, the modulation parameters also include a transmission power of the transmitter / receiver unit”; paragraph [0040]: “In further embodiments, a set of received power threshold values can be determined by the threshold value unit 7 in real time and / or adapted as a function of further data. These data can e.g. the transmission power of the transmitting / receiving unit or the like”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar fill level measurement device of Eriksson to include the controller configured to vary, based on the determined current transmitting power the threshold value for an amplitude of at least one measurement signal of Heilmann in order “that it results in peaks well below the saturation limit of the receiver” (Eriksson paragraph [0053]). As in radar fill level measurement device of Eriksson, it is within the capabilities of one of ordinary skill in the art to include the controller further configured to vary, based on the determined current transmitting power, a value of the at least one evaluation parameter, wherein the at least one evaluation parameter includes a threshold value for an amplitude of at least one measurement signal that correlates with the reception signal, and wherein the controller is further configured 

Regarding claim 3, Eriksson and Heilmann teach claimed invention as shown above for the claim 1. 
Eriksson further teaches the controller is further configured to determine the fill level of the medium based on a plurality of evaluation parameters, and wherein the controller is further configured to determine and/or to vary, based on the determined current transmitting power, a value of each evaluation parameter of said plurality (Eriksson, claim 2: ”means for varying the output power (controller) of said transmitter are arranged to ensure that pulses contributing to a first portion of the tank signal (first evaluation parameter) have a first output power, said first portion corresponding to reflections near the top of the tank, and that pulses contributing to a second portion of the tank signal (second evaluation parameter-plurality)  have a second output power, said second portion corresponding to reflections near the bottom of the tank”).
	
Regarding claim 4, Eriksson and Heilmann teach claimed invention as shown above for the claim 1. 
Eriksson further teaches the controller is further configured to vary the value of the at least one evaluation parameter linearly or logarithmically with the transmitting power (Eriksson paragraph [0043]: “the transmitter side is further provided with an output power variation block, adapted to vary the power of the transmitted pulses within a pulse train. The output power variation block can be integrated in the pulse generator, or be a separate structure… such variation may include a linearly increasing power for the pulses in each pulse train”), and/or 
wherein the controller is further configured to vary at least one measurement signal that correlates with the reception signal linearly or logarithmically with the transmitting power (Eriksson paragraph [0045]: “Alternatively, or in combination, a feedback path (correlation) is provided from the processor, to enable the output power variation block to vary the output power based on the received tank signal… The processor will receive the digitized tank signal from the receiver, and will then control the variable power stage of the transmitter based on this signal”).

Regarding claim 5, Eriksson and Heilmann teach claimed invention as shown above for the claim 1. 
Eriksson further teaches the at least one evaluation parameter includes an interfering signal suppression, which comprises information relating to a position of at least one interfering object (Eriksson paragraph [0005]: “ramp gain function suppresses the early portion of the tank signal (corresponding to reflections close to the top of the tank (interfering object)) while amplifying the final portion of the tank signal (corresponding to reflections close to the bottom of the tank”).

Regarding claim 7, Eriksson and Heilmann teach claimed invention as shown above for the claim 1. 
Eriksson further teaches the controller is further configured to determine a reference value of the at least one evaluation parameter by means of at least one reference measurement at a predetermined transmitting power, and 
wherein the controller is further configured to determine a functional relationship between values of the at least one evaluation parameter and the transmitting power based on the at least one reference measurement (Eriksson paragraph [0053]: “the transmitter can be arranged to transmit a weaker power during a start-up phase (reference measurement) of the measurement. During this phase, a lower power is transmitted, that is chosen such that it results in peaks well below the saturation limit of the receiver. A suitable power level for this initial measuring may be a preset value (reference value of the at least one evaluation parameter), or be determined through an iterative process”.

Regarding claim 8, Eriksson and Heilmann teach claimed invention as shown above for the claim 1. 
Eriksson further teaches the controller is further configured to 
determine a first reference value of the at least one evaluation parameter based on a first reference measurement at a first transmitting power, 
determine a second reference value of the at least one evaluation parameter based on a second reference measurement at a second transmitting power, which is different from the first transmitting power, and 
determine a functional relationship between values of the at least one evaluation parameter and the transmitting power based on the first reference measurement and the means for varying the output power (controller) of said transmitter are arranged to ensure that pulses contributing to a first portion of the tank signal (first evaluation parameter) have a first output power, said first portion corresponding to reflections near the top of the tank, and that pulses contributing to a second portion of the tank signal (second evaluation parameter-plurality)  have a second output power, said second portion corresponding to reflections near the bottom of the tank”). 

Regarding claim 9, Eriksson and Heilmann teach claimed invention as shown above for the claim 8. 
Eriksson further teaches the first transmitting power is a maximum transmitting power, and/or wherein the second transmitting power is a minimum transmitting power (Eriksson, Fig. 5; paragraph [0054]: “The curve in figure indicates that the output power is reduced to below 40% during the time of the first peak, and to around 70% during the time of the second peak. For all other parts of the pulse train, the output power is 100%”) see Annex1.
Regarding claim 10, Eriksson and Heilmann teach claimed invention as shown above for the claim 1. 
Eriksson further teaches the controller is further configured to vary the transmitting power of the transmission signal based on a temporally preceding reception signal (Eriksson claim 6: “tank signal comprises at least a first peak (temporally preceding reception signal) and second peak having a greater received energy than said first peak; and wherein said means for varying the output power (configured to vary the transmitting power) of said transmitter are arranged to ensure that pulses contributing to a portion of the tank signal containing said first peak have a greater output power than pulses contributing to a portion of the tank signal containing said second peak” (based on a temporally preceding reception signal)). 


    PNG
    media_image1.png
    585
    1156
    media_image1.png
    Greyscale

Annex 1: a diagram of adjusted transmitted power over time.

Regarding claim 11, Eriksson and Heilmann teach claimed invention as shown above for the claim 1. 
Eriksson further teaches controller is further configured to vary the transmitting power of the transmission signal in a continuous and/or stepwise manner between a minimum transmitting power and a maximum transmitting power (Eriksson, Fig. 5 (Annex 1); Claim 14: “the output power is varied continuously over said pulse train”).

Regarding claim 12, Eriksson and Heilmann teach claimed invention as shown above for the claim 1. 
Eriksson further teaches the controller is further configured to vary the transmitting power by transmitting a control signal to the transmitter (Eriksson paragraph [0032] “a transceiver, controlled by a processor to transmit electromagnetic signals to a signal medium interface in the tank. The signals can be DC pulses”), and/or 
wherein the controller is further configured to determine the transmitting power by querying the transmitter (Eriksson paragraph [0045]: “processor will receive the digitized tank signal from the receiver, and will then control the variable power stage of the transmitter based on this signal”).

Regarding claim 13, Eriksson teaches a method for operating a radar fill level measurement device, the method comprising:
determining a transmitting power of a transmitter of the radar fill level measurement device;
transmitting, by the transmitter, a transmission signal towards a medium at the determined transmitting power;
receiving, by the receiver, a reception signal reflected by the medium (Eriksson, Abstract: ”radar level gauge, comprising a transmitter for generating and transmitting a signal in the form of a pulse train, means for receiving pulses reflected in said tank”);
varying, based on the determined transmitting power, a value of at least one evaluation parameter (Eriksson, Abstract:” an analogue to digital converter for sampling and digitizing said tank signal and forming a digital time domain reflectometry (TDR) signal”; paragraph [0032]: ”transceiver , controlled by a processor to transmit electromagnetic signals to a signal medium interface in the tank”), and
determining a fill level of the medium based on the reception signal and based on the varied value of the at least one evaluation parameter (Eriksson, paragraph [0017]: “the radar level gauge comprises a feedback path (taking into account) for feedback (correlation) of the tank signal (fill level) to the power varying means”, paragraph [0031]: “measurements of a process variable in a tank, such as the level”). 
Eriksson does not teach the at least one evaluation parameter includes a threshold value for an amplitude of the at least one measurement signal that correlates with the reception signal, and wherein varying the value of the at least one evaluation parameter includes varying the threshold value.
Heilmann teaches the at least one evaluation parameter includes a threshold value for an amplitude of the at least one measurement signal that correlates with the reception signal, and wherein varying the value of the at least one evaluation parameter includes varying the threshold value (Heilmann Abstract: “radar system (1) has a transmitting- or receiving unit (2) which is formed to transmit radar signals (3) which are modulated by a modulation parameter and to receive radar signals (3a) which are reflected from the objects. An interference detector (6) is provided for detecting interferences in the received radar signals based on a frequency-dependent received power threshold value corresponding to the modulation parameter”; paragraph [0025]: “In a further embodiment, the modulation parameters also include a transmission power of the transmitter / receiver unit”; paragraph [0040]: “In further embodiments, a set of received power threshold values can be determined by the threshold value unit 7 in real time and / or adapted as a function of further data. These data can e.g. the transmission power of the transmitting / receiving unit or the like”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for operating a radar fill level measurement device of Eriksson to include the at least one evaluation parameter that includes a threshold value for an amplitude of the at least one measurement signal that correlates with the reception signal, and wherein varying the value of the at least one evaluation parameter includes varying the threshold value of Heilmann in order “that it results in peaks well below the saturation limit of the receiver” (Eriksson paragraph [0053]). As in the method for operating a radar fill level measurement device of Eriksson, it is within the capabilities of one of ordinary skill in the art to include the at least one evaluation parameter that includes a threshold value for an amplitude of the at least one measurement signal that correlates with the reception signal, and wherein varying the value of the at least one evaluation parameter includes varying the threshold value with the predicted result of keeping the resulting peaks well below the saturation limit of the receiver as needed in Eriksson.

Regarding claim 14, Eriksson and Heilmann teach claimed invention as shown above for the claim 13. 
Eriksson further teaches a nontransitory computer-readable storage medium having a program stored therein, which, when executed on a controller of a radar fill level measurement device, instructs the radar fill level measurement device to perform a method according to claim 13 (Eriksson, paragraph [0065]: “It should be understood that the above described functionality can be implemented in the software loaded into the memory (nontransitory computer-readable storage) medium and executed by the processor”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of Heilmann and further in view of Akerstrom.
Regarding claim 6, Eriksson and Heilmann teach claimed invention as shown above for the claim 5. 
Eriksson further teaches interfering signal suppression (Eriksson paragraph [0005]: “ramp gain function suppresses the early portion of the tank signal”). 
Neither Eriksson nor Heilmann teach signal suppression further comprises a clutter profile, which correlates with the position of the at least one interfering object and/or wherein the interfering signal suppression further comprises an empty container profile, which correlates with a geometry of a container for the medium.
Akerstrom teaches signal suppression further comprises a clutter profile, which correlates with the position of the at least one interfering object and/or wherein the interfering signal suppression further comprises an empty container profile, which correlates with a geometry of a container for the medium (Akerstrom paragraph [0025]: “Occurrence of local and momentary filling levels being equal to a bottom level of the tank is preferably discriminated based on a relation between an amplitude and/or a signal strength of the received echo signals and a defined threshold value (clutter profile). Hereby, it can be discriminated in real time (typically 1 Hz sampling) if the signal amplitude/strength of the returned radar echo is above or below a defined threshold, which discriminates between liquid echo, and the echo from the absorber device with lower amplitude/strength on an LNG tank bottom or the higher echo from another tanker tank bottom (interfering object)”; Paragraph [0027]: ”the system can generate a fictive level as representative for the bottom (empty container profile) measurement when the tank is empty”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar fill level measurement device for determining a fill level of a medium taught in combination by Eriksson and Heilmann to include defined threshold value representative for the tank bottom of Akerstrom in order to provide a feedback based on tank signal to the means for varying the output power of the transmitter (Eriksson, claim 5).
As in Eriksson and Heilmann combination, it is within the capabilities of one of ordinary skill in the art to discriminate based on a defined threshold echo signal value representative for the tank bottom as taught by Akerstrom with the predicted result of “providing a feedback for varying the output power of the transmitter” as needed in Eriksson (Eriksson, claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jirskog U.S. Patent Application Publication 2008/0282793A1 teaches a radar level gauge system with adaptive transmission power control;
Jirskog European Patent Document Publication EP1992923B1 teaches a radar level gauge system with adaptive transmission power control;
Fehrenbach et al. U.S. Patent Application Publication 2007/0188374A1 teaches a filling level radar with variable transmitting power;
Fehrenbach et al. U.S. Patent Application Publication 2009/0085795A1 teaches a filling level radar with variable transmitting power;
Tsou et al. U.S. Patent 5508706A teaches a radar signal processor;
Shreve et al. European Patent Document Publication EP0660135A2 teaches a Radar signal processor;
Dzierwa et al. U.S. Patent Application Publication 2017/0238203A1 teaches a systems, methods, and devices having databases and automated reports for electronic spectrum management;
Gibbons U.S. Patent 10389396B1 teaches a terrain awareness and warning aircraft indicator equipment;
Gibbons U.S. Patent 10039064B1 teaches a systems and methods for optimizing broadcasts;
Zhang et al. Chinese Patent Document Publication CN103885038A teaches a power optimization method for satellite borne microwave radar system;
Fischer et al. U.S. Patent Application Publication 2017/0016754A1 teaches a FMCW fill level sensor comprising an equalizer that equalizes the intermediate frequency signal digitalized by an analogue-digital converter.
Kikuchi et al. U.S. Patent Application Publication 2018/0259633A1 teaches a distance measuring device.
Sai U.S. Patent Application Publication 2010/0070207A1 teaches a method for robust gauging accuracy for level gauges under mismatch and large opening effects in still pipes and related apparatus.
Schrier et al. U.S. Patent Application Publication 2010/0175470A1 teaches a method for determining the level of a liquid within a specified measuring range by means of radar signals transmitted to the liquid surface and radar signals reflected from the liquid surface;
Muller et al. U.S. Patent 8931339B2 teaches method for evaluating the measurement signals of a propagation-time based measurement device;
Griessbaum et al. U.S. Patent 9354100B2 teaches a device and method for determining media characteristics and container characteristics;
Griessbaum et al. U.S. Patent 8843329B2 teaches a measuring filling level by means of evaluating an echo curve;
Welle et al. U.S. Patent 8776594B2 teaches an amplitude profiling in filling-level measuring devices;
Welle et al. U.S. Patent 8655605B2 teaches a mobility detection in fill-level measuring devices;
Fehrenbach et al. U.S. Patent 7460057B2 teaches a filling level radar with variable transmitting power;
Kornle et al. U.S. Patent 6806824B2 teaches an apparatus and method for measuring the distance to an object;
Gaiser U.S. Patent 6684919B2 teaches a filling level measuring device and method for the non-contact determination of the filling level of a filling product in a receptacle;
Schultheiss U.S. Patent 6684696B2 teaches a filling-level measuring device that evaluates echo signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648